                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                    NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MICHAEL CALDERON,
                                   4                                                          Case No. 18-cv-01318-HSG (PR)
                                                           Plaintiff,
                                   5                                                          ORDER GRANTING DEFENDANTS’
                                                   v.                                         MOTION FOR SUMMARY
                                   6                                                          JUDGMENT
                                         ASHLEY MULLIGAN-PFILE, et al.,
                                   7
                                                           Defendants.                        Re: Dkt. No. 17
                                   8

                                   9
                                         I.   INTRODUCTION
                                  10
                                              Plaintiff, a former state prisoner who was previously incarcerated at the California
                                  11
                                       Correctional Training Facility (“CTF”), filed this pro se civil rights action under 42 U.S.C.
                                  12
Northern District of California




                                       § 1983, alleging that he has been provided inadequate medical care. Starting in September 2015,
 United States District Court




                                  13
                                       Plaintiff claims that he has been requesting to have a magnetic resonance imaging (“MRI”) or
                                  14
                                       ultrasound test so that his exercise-related injury sustained around June 2015 could be properly
                                  15
                                       diagnosed and treated. Plaintiff alleges that his requests have been denied at various levels of
                                  16
                                       inmate administrative appeal review by Defendants CTF medical doctors Ashley Mulligan-Pfile,
                                  17
                                       S. Posson, and Michael K. Mindoro. The Court found that, liberally construed, the complaint
                                  18
                                       stated a cognizable claim for deliberate indifference to Plaintiff’s serious medical needs in
                                  19
                                       violation of the Eighth Amendment against Defendants.
                                  20
                                              Now before the Court is Defendants’ motion for summary judgment. Plaintiff has filed an
                                  21
                                       opposition, and Defendants have filed a reply.
                                  22
                                        II.   BACKGROUND1
                                  23
                                              A.        The Parties
                                  24
                                              At the time of the events set forth in his complaint, which occurred between September
                                  25

                                  26          1
                                                  This order contains many acronyms and abbreviations. Here, in one place, they are:
                                  27
                                              CTF                Correctional Training Facility
                                  28          EKG                electrocardiograph
                                              MRI                magnetic resonance imaging
                                   1   2015 and the time he filed suit in February 2018, Plaintiff was a state prisoner who was

                                   2   incarcerated at CTF. See Dkt. No. 1 at 1.2 During that period, Defendants were employed by

                                   3   CTF. Specifically, Defendant Mindoro was Plaintiff’s primary care physician (“PCP”) from July

                                   4   2015 through July 2017, the date Defendant Mindoro transferred to Salinas Valley State Prison

                                   5   (“SVSP”). Mindoro Decl. ¶ 7. Defendants Mulligan-Pfile and Posson, who are both licensed

                                   6   physicians, reviewed and denied the relevant grievance (health care inmate appeal CTF HC

                                   7   17044926 filed on December 27, 2016, in which Plaintiff requested an MRI or an ultrasound) at

                                   8   the first and second levels of review, respectively. Posson Decl. ¶ 1; Mulligan-Pfile Decl. ¶ 13.

                                   9          B.    Plaintiff’s Version
                                  10          The following background relating to Plaintiff’s Eighth Amendment claim is taken from

                                  11   the Court’s May 1, 2018 Order:

                                  12                  According to the complaint, several years ago, plaintiff suffered a tear
Northern District of California
 United States District Court




                                                      in his pectoral muscle that requires surgery. Starting in September
                                  13                  2015, he has been requesting to have an MRI or ultrasound so that the
                                                      injury can be properly diagnosed and treated. His requests have been
                                  14                  denied at various levels of inmate administrative appeal review by
                                                      defendants CTF medical doctors Ashley Mulligan-Pfile, S. Posson,
                                  15                  and Michael K. Mindoro. These allegations, liberally construed, state
                                                      a claim of deliberate indifference against Ashley Mulligan-Pfile, S.
                                  16                  Posson, and Michael K. Mindoro.
                                  17                  The potential liability of defendants is under the Eighth Amendment,
                                                      and is not under the Fourteenth Amendment’s Due Process Clause.
                                  18                  There is no constitutional right to a prison or jail administrative appeal
                                                      or grievance system in California, and therefore no due process
                                  19                  liability for failing to process or decide an inmate appeal properly.
                                                      See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v.
                                  20                  Adams, 855 F.2d 639, 640 (9th Cir. 1988). It is alleged here, however,
                                                      that by denying or improperly handling such appeals, defendants
                                  21                  Ashley Mulligan-Pfile, S. Posson, and Michael K. Mindoro denied
                                                      medical care that plaintiff alleges was sorely needed. Thus, it is for
                                  22                  the denial of medical care that these defendants may be held liable,
                                                      not simply for denying administrative appeals.
                                  23
                                       Dkt. No. 8 at 3 (footnote renumbered).
                                  24

                                  25
                                              PCP             primary care physician
                                  26          RN              Registered Nurse
                                              SVSP            Salinas Valley State Prison
                                  27          Triage Clinic   Triage & Treatment Area

                                  28
                                              2
                                                Page number citations for Plaintiff’s filings refer to those assigned by the Court’s
                                       electronic filing system and are located at the top right hand corner of each page.
                                                                                          2
                                              C.      Defendants’ Version
                                   1
                                                      1. Overview of Defendant Mindoro’s Diagnosis, Treatment, and Care of
                                   2                     Plaintiff
                                   3                      a. Initial Diagnosis and Treatment: Muscle Strain
                                   4          As mentioned above, Defendant Mindoro was Plaintiff’s PCP at CTF until the doctor’s

                                   5   transfer to SVSP in July 2017. Mindoro Decl. ¶ 7. From July 2015 through August 2016,

                                   6   Defendant Mindoro saw Plaintiff on no fewer than seven occasions for his alleged injury. Id.

                                   7   Plaintiff also saw several other medical professionals, including CTF doctors and nurses and

                                   8   medical professionals at Natividad Medical Center, during this period. Id.

                                   9          Plaintiff first sought treatment about the condition at issue in this case on July 3, 2015,

                                  10   when he presented with complaints of tingling in the left parietal3 with intermittent headaches and

                                  11   light-headedness. Id. at ¶ 9.

                                  12          Plaintiff’s medical records show that he first requested treatment in a CDC 7362 Health
Northern District of California
 United States District Court




                                  13   Care Services Request on July 3, 2015, in which he indicated as follows: “I am feeling dizzy and

                                  14   light headed at times and am also feeling tingly numbing sensation on the top and back of my

                                  15   head.” Skebe Decl. ¶ 5 & Ex. B (AGO 0226-0228). Plaintiff claimed these symptoms resulted

                                  16   from overexerting himself while doing pull-ups about one month earlier. Mindoro Decl. ¶ 9.

                                  17   Plaintiff was initially diagnosed and treated for suspected muscle strain to the neck based on his

                                  18   complaints and reported symptoms, self-reported history, multiple physical examinations,

                                  19   diagnostic testing, and laboratory work. Id.

                                  20          In response to Plaintiff’s complaints and reported symptoms, Defendant Mindoro and

                                  21   several other physicians ordered that Plaintiff receive diagnostic testing, imaging, and laboratory

                                  22   work. Id. at ¶ 10. On July 22, 2015, Defendant Mindoro ordered that Plaintiff receive an

                                  23   electrocardiograph (“EKG”), blood tests, and a urine analysis. Id. at ¶ 11; see Skebe Decl. & Ex.

                                  24   B (AGO 0165-0166, 0225). On September 18, 2015, Defendant Mindoro ordered that Plaintiff

                                  25   receive an EKG, chest x-ray, blood tests and a urine analysis. Mindoro Decl. ¶ 11; Skebe Decl. &

                                  26   Ex. B (AGO 0160-0161, 0217, 0225, 0249). At various times, other physicians ordered that

                                  27

                                  28          3
                                                  “Left parietal” means the left side of Plaintiff’s head. Mindoro Decl. ¶ 9.
                                                                                            3
                                   1   Plaintiff receive a cervical spine x-ray, EKGs, blood work, chest x-ray, and a toxicology screen.

                                   2   Mindoro Decl. ¶¶ 12-16; Skebe Decl. & Ex. B (AGO 0157-0158, 0162, 240-243, 0247-0248,

                                   3   0250, 0255-0269). The results of these tests were negative or otherwise unremarkable. Mindoro

                                   4   Decl. ¶¶ 11, 17.

                                   5          As part of his treatment of Plaintiff, Defendant Mindoro prescribed anti-inflammatories

                                   6   and pain medication, including, at various times, ibuprofen, naproxen, and Tylenol, and instructed

                                   7   Plaintiff to moderate his activity as tolerated. Mindoro Decl. ¶19; Skebe Decl. & Ex. B (AGO

                                   8   0208, 0225). At various times, other physicians prescribed additional or alternative medications,

                                   9   including toradol, a nonsteroidal anti-inflammatory used to treat moderate to severe pain,

                                  10   naproxen, an alternative anti-inflammatory to ibuprofen, and a thirty-day trial of vistaril for

                                  11   anxiety. Mindoro Decl. ¶ 19; Skebe Decl. ¶ 9 & Ex. B (AGO 0211-0215, 0219-0221).

                                  12          The diagnosis of muscle strain was echoed by other medical professionals who treated
Northern District of California
 United States District Court




                                  13   Plaintiff during this time, including Dr. Hedden, who consulted during Plaintiff’s requested

                                  14   emergency visit to the Triage & Treatment Area (“Triage Clinic”) on September 6, 2015.

                                  15   Mindoro Decl. ¶ 20; Skebe Decl. ¶ 9 & Ex. B (AGO 0219-0221).

                                  16          On various occasions, Plaintiff reported an improvement in his condition, though these

                                  17   reports were often followed weeks or even days later with complaints of continuing and increased

                                  18   pain. Mindoro Decl. ¶ 21. For example, during an appointment with Defendant Mindoro on

                                  19   October 22, 2015, Plaintiff described his symptoms as “a little better,” but said that he still had

                                  20   mild discomfort swallowing. Id.; Skebe Decl. ¶ 15 & Ex. B (AGO 0208).

                                  21          On November 10, 2015, Plaintiff saw Defendant Mindoro for an ear infection and, when

                                  22   the doctor inquired about Plaintiff’s neck muscle strain injury, Plaintiff indicated that he was

                                  23   without pain in his neck or chest and reported significant improvement in pain symptoms with

                                  24   activity. Mindoro Decl. ¶ 21; Skebe Decl. ¶ 17 & Ex. B (AGO 202). In response to Plaintiff’s

                                  25   request for an MRI and belief that he needed surgery, Defendant Mindoro told him that his muscle

                                  26   strain appeared to be healing well, and that neither a surgery nor an MRI was medically indicated.

                                  27   Id.

                                  28   //
                                                                                          4
                                                        b. Diagnosis and Treatment for Costochondritis
                                   1
                                              According to Defendant Mindoro, Plaintiff’s complaints regarding “the location, character
                                   2
                                       and quality of his symptoms and pain continued to change over time.” Mindoro Decl. ¶ 23.
                                   3
                                              On June 2, 2016, Plaintiff saw Defendant Mindoro the day after seeing Dr. Sweet for an
                                   4
                                       emergency medical visit at the Triage Clinic for chest pain. Id. at ¶ 25; Skebe Decl. ¶ 20 & Ex. B
                                   5
                                       (AGO 0187-0189). On examination, Defendant Mindoro found Plaintiff to have reproducible
                                   6
                                       tenderness over the sternum, but Plaintiff’s condition was otherwise unremarkable. Id. Defendant
                                   7
                                       Mindoro also reviewed the records regarding the medical treatment Plaintiff received on June 1,
                                   8
                                       2016, including his normal EKG results, his negative chest x-rays, and Dr. Sweet’s diagnosis of
                                   9
                                       Tietze syndrome. Id.; see also Skebe Decl. ¶ 19 & Ex. B (AGO 0191-0194). Based this
                                  10
                                       information, Defendant Mindoro made a differential diagnosis of Tietze syndrome versus
                                  11
                                       costochondritis. Mindoro Decl. ¶ 25. Defendant Mindoro states that the two conditions are
                                  12
Northern District of California




                                       similar in several respects including the inflammation of the cartilage of the ribs, but Tietze
 United States District Court




                                  13
                                       syndrome is associated with chest swelling. Id. at ¶¶ 24-25. Costochondritis may cause
                                  14
                                       reproducible chest pain on palpation and there can be chest pain with any activity that causes the
                                  15
                                       ribs to move, such as coughing or deep breathing. Id. at 24. The condition is relatively harmless
                                  16
                                       and generally abates over time. Id. Treatment for costochondritis involves non-steroidal anti-
                                  17
                                       inflammatories, pain relievers, and moderated activity. Id.
                                  18
                                              On June 3, 2016, Plaintiff was transported off-site to Natividad Medical Center based on
                                  19
                                       his report of chest pain. Id. at ¶ 26; Skebe Decl. ¶ 22 & Ex. B (AGO 0255-0269). After a physical
                                  20
                                       examination, an EKG, chest x-ray, and laboratory tests with negative results, Dr. Lawson
                                  21
                                       diagnosed Plaintiff with acute costochondritis and atypical chest pain, and discharged Plaintiff
                                  22
                                       back to CTF the same day. Id.
                                  23
                                              On June 7, 2016, Defendant Mindoro conducted a further physical examination of
                                  24
                                       Plaintiff, reviewed his records and test results from Natividad Medical Center, and refined
                                  25
                                       Plaintiff’s diagnosis to costochondritis. Mindoro Decl. ¶ 27, see also Skebe Decl. ¶ 23 & Ex. B
                                  26
                                       (AGO 0180- 0181).
                                  27
                                              For treatment, Defendant Mindoro discontinued naproxen, started a trial of ibuprofen
                                  28
                                                                                         5
                                   1   consistent with Natividad’s recommendation, prescribed Tylenol for pain management, and

                                   2   advised Plaintiff to moderate his activity as tolerated. Mindoro Decl. ¶¶ 28, 30; Skebe Decl. ¶ 23

                                   3   & Ex. B (AGO 0180-0181).

                                   4          Defendant Mindoro’s last appointment with Plaintiff was August 11, 2016. Mindoro Decl.

                                   5   ¶ 29; Skebe Decl. ¶ 25 & Ex. B (AGO 0171-0174). Plaintiff advised that his symptoms persisted,

                                   6   but that he found some relief by refraining from upper body exercise. Id. Plaintiff stated that

                                   7   ibuprofen provided poor relief to his pain, and in response Defendant Mindoro prescribed a trial of

                                   8   sulindac in lieu of ibuprofen and a continuation of Tylenol. Id. On examination, Defendant

                                   9   Mindoro noted reproducible tenderness over the sternum, but nothing else remarkable. Id.

                                  10   Defendant Mindoro instructed Plaintiff to engage in physical activity only as tolerated and

                                  11   counseled Plaintiff on exercise, medication, and activity. Id. Defendant Mindoro transferred to a

                                  12   different facility in July 2017. Mindoro Decl. ¶¶ 3, 7.
Northern District of California
 United States District Court




                                  13                2. Specific Treatments Provided to Plaintiff During His Medical Visits in 2015
                                  14          Since Plaintiff’s first request for medical care for his alleged injury on July 3, 2015,

                                  15   Plaintiff saw Defendant Mindoro on four occasions in 2015, as described below. Id. at ¶¶ 6, 11,

                                  16   15, 17 & Ex. B (AGO 0202, 0208, 0217, 0225). In addition, Plaintiff saw nursing staff on several

                                  17   occasions in response to CDC 7362 Health Care Service Requests he submitted and was taken at

                                  18   his request for emergency treatment the Triage Clinic on two occasions. Id. at ¶¶ 5, 7-9, 12-14, 16

                                  19   & Ex. B (AGO 0204-0207, 0209-0216; 0219-0221; 0223-0224; 0226-0228).

                                  20                    a. July 22, 2015 Visit with Defendant Mindoro
                                  21          Prior to Plaintiff’s first visit with Defendant Mindoro, Plaintiff saw Nurse Lozada on July

                                  22   14, 2015 in response to a CDC 7362 Health Care Services Request he submitted on July 3, 2015.

                                  23   Skebe Decl. ¶ 5 & Ex. B (AGO 0226-0228). Plaintiff told Nurse Lozada that he was doing pull-

                                  24   ups three weeks to one month earlier and felt numbness in his left shoulder that he now believed to

                                  25   be an ongoing pinched nerve, as well as pain, tingling, and pressure on the top of his head. Id.

                                  26   Nurse Lozada referred Plaintiff to his PCP, Defendant Mindoro, who advised Plaintiff to follow-

                                  27   up in the Registered Nurse (“RN”) clinic in 72 hours if his headache persisted, and prescribed

                                  28   Acetaminophen for his pain, which he refused. Id.
                                                                                         6
                                   1           On July 22, 2015, Plaintiff saw Defendant Mindoro. Skebe Decl. ¶ 6 & Ex. B (AGO

                                   2   0225). Plaintiff complained of tingling in the left parietal with intermittent headaches and light-

                                   3   headedness. Id.; see Mindoro Decl. ¶ 9. Defendant Mindoro conducted a physical assessment of

                                   4   Plaintiff’s general state, his head, eyes, ears, nose, throat and neck, as well as Plaintiff’s cardiac,

                                   5   pulmonary, and neurological functions with unremarkable results. Skebe Decl. ¶ 6 & Ex. B (AGO

                                   6   0225). Defendant Mindoro noted that Plaintiff had his wisdom tooth removed and that some

                                   7   symptoms persisted. Id. Defendant Mindoro noted that Plaintiff had a headache a week ago

                                   8   which resolved with ibuprofen. Id.

                                   9           Defendant Mindoro diagnosed Plaintiff with possible tension headaches, instructed him to

                                  10   keep a headache diary, and prescribed ibuprofen for pain. Id. Due to Plaintiff’s complaints of

                                  11   intermittent dizziness, Defendant Mindoro ordered blood tests, urine analysis, and an EKG. Id.;

                                  12   Skebe Decl. ¶ 6 & Ex. B (AGO 0166-0166).
Northern District of California
 United States District Court




                                  13                     b. September 18, 2015 Visit with Defendant Mindoro
                                  14           On September 18, 2015, Plaintiff had a follow-up visit with Defendant Mindoro. Skebe

                                  15   Decl. ¶ 11 & Ex. B (AGO 0217). Plaintiff stated he attempted to jog the day before, but felt his

                                  16   breathing was restricted, that his chest felt tight, and he experienced twitching over his left

                                  17   supraclavicular fossa.4 Id. Defendant Mindoro observed no masses or deformities to the area, no

                                  18   pyrosis5 or regurgitation, no dry cough or wheezing, and no other external symptoms. Id.

                                  19   Plaintiff stated he experienced less left parietal tingling than he had previously experienced. Id.

                                  20           Defendant Mindoro reviewed Plaintiff’s records regarding the medical treatment Plaintiff

                                  21   received from other medical providers since his last visit with Defendant Mindoro on July 22,

                                  22   2015, including his September 6, 2015 visit to the Triage Clinic and consultation with Dr. Hedden,

                                  23

                                  24           4
                                                 “Supraclavicular” means “situated or occurring above the clavicle.” See Merriam-
                                  25   Webster Online Dictionary, retrieved July 12, 2019, from https://www.merriam-
                                       webster.com/medical/supraclavicular. And a “fossa” is “an anatomical pit, groove, or depression.”
                                  26   See id., retrieved July 12, 2019, from https://www.merriam-webster.com/dictionary/fossa. So a
                                       supraclavicular fossa is a depression immediately above the clavicle.
                                  27           5
                                                “Pyrosis” is heartburn. See Merriam-Webster Online Dictionary, retrieved July 12, 2019,
                                  28   from https://www.merriam-webster.com/dictionary/pyrosis.

                                                                                           7
                                   1   as well as the results of the cervical spine x-ray Dr. Ahmed ordered on September 9, 2015.

                                   2   Mindoro Decl. ¶¶ 12, 17; see also Skebe Decl. ¶ 10 & Ex. B (AGO 0162). Defendant Mindoro

                                   3   noted Plaintiff’s cervical spine x-ray was unremarkable. Skebe Decl. ¶ 11 & Ex. B (AGO 0217,

                                   4   0250).

                                   5            Defendant Mindoro assessed that Plaintiff’s left neck pain likely was from muscle strain.

                                   6   Id. This assessment was consistent with the findings of Dr. Hedden on September 6, 2015, during

                                   7   Plaintiff’s Triage Clinic visit. Id. at ¶ 9 & Ex. B (AGO 0219-0221).

                                   8            Because he was concerned about Plaintiff’s complaints of restricted breathing, Defendant

                                   9   Mindoro established a plan to rule out dyspnea,6 which included an order for a chest x-ray, EKG,

                                  10   and laboratory work. Id. at ¶ 11 & Ex. B (AGO 0160-0161, 0217).

                                  11            Defendant Mindoro assessed Plaintiff as a low risk for cardiac etiology and opined that

                                  12   anxiety might be contributing to Plaintiff’s condition. Id. at ¶ 11 & Ex. B (AGO 0217).
Northern District of California
 United States District Court




                                  13   Defendant Mindoro set a follow-up visit after six weeks. Id.

                                  14                     c. October 22, 2015 Visit with Defendant Mindoro
                                  15            On October 22, 2015, Plaintiff had his follow-up visit with Defendant Mindoro. Skebe

                                  16   Decl. ¶ 15 & Ex. B (AGO 0208). Defendant Mindoro addressed both Plaintiff’s neck strain

                                  17   complaints, as well as his more recent dyspnea-like complaints. Id. Plaintiff described his

                                  18   symptoms as “a little better,” but stated that he still had mild discomfort swallowing. Id. Plaintiff

                                  19   denied any weight loss, fever, chills, or night sweats. Id. Defendant Mindoro conducted a

                                  20   physical assessment of Plaintiff and found nothing remarkable. Id. Defendant Mindoro noted no

                                  21   thyroid mass. Id.

                                  22            Defendant Mindoro reviewed Plaintiff’s cervical spine x-ray from September 11, 2015,

                                  23   chest x-ray from September 22, 2015, EKGs from September 25, 2015, and October 8, 2015, and

                                  24   blood test results from September 25, 2015, and October 7, 2015, and found all to be

                                  25   unremarkable. Id.

                                  26
                                  27
                                               “Dyspnea” is shortness of breath. See https://www.webmd.com/lung/shortness-breath-
                                                6

                                  28   dyspnea#1 (visited on July 12, 2019).

                                                                                         8
                                   1          Defendant Mindoro’s assessment continued to be that Plaintiff had a neck strain, consistent

                                   2   with his prior finding. Id. Defendant Mindoro instructed Plaintiff to continue Tylenol and

                                   3   naproxen for pain, to moderate activity as tolerated, and to contact medical staff of any different or

                                   4   worsening symptoms. Id.

                                   5                    d. November 10, 2015 Visit with Defendant Mindoro
                                   6          On November 10, 2015, Plaintiff was examined by Defendant Mindoro for an ear

                                   7   infection. Skebe Decl. ¶ 17 & Ex. B (AGO 0202). During Plaintiff’s appointment, Defendant

                                   8   Mindoro followed up regarding Plaintiff’s suspected neck muscle strain injury. Id. Plaintiff

                                   9   reported that he was without pain in his neck or chest and reported significant improvement in

                                  10   pain symptoms with activity. Id. In response to Plaintiff’s request for an MRI and belief that he

                                  11   needed surgery, Defendant Mindoro told him that his muscle strain appeared to be healing well

                                  12   and that surgery or an MRI was not indicated. Id.; see Mindoro Decl. ¶ 21.
Northern District of California
 United States District Court




                                  13                    e. Medical Treatment with Other Providers in 2015
                                  14          In addition to Plaintiff’s four appointments with Defendant Mindoro in 2015, Plaintiff saw

                                  15   several other medical providers during 2015 for the same issue, as a result of his submission of

                                  16   numerous CDC 7632 Health Care Service Requests and requests for emergency care at the Triage

                                  17   Clinic. These visits included:

                                  18                  • July 23, 2015 appointment with Nurse Lozada in response to a CDC
                                                      7362 Health Care Services Request submitted on July 21, 2015;
                                  19
                                                      • August 3, 2015 appointment with Nurse Lozada in response to a
                                  20                  CDC 7362 Health Services Request submitted on July 30, 2015;
                                  21                  • September 6, 2015 emergency visit to the Triage Clinic;
                                  22                  • September 11, 2015 cervical spine x-ray ordered by Dr. Ahmed;
                                  23                  • September 25, 2015 emergency visit to the Triage Clinic;
                                  24                  • October 5, 2015 appointment with Nurse Lozada in response to a
                                                      CDC 7362 Health Care Services Request submitted on September 28,
                                  25                  2015;
                                  26                  • October 12, 2015 appointment with Nurse Lomibao in response to a
                                                      CDC 7362 Health Care Services Request submitted on October 9,
                                  27                  2015; and
                                  28                  • November 2, 2015 appointment with Nurse Lozada in response to a
                                                                                         9
                                                      CDC 7362 Health Care Services Request submitted on October 30,
                                   1                  2015.
                                   2   See Skebe Decl. ¶¶ 5, 7-9, 12-14, 16 & Ex. B (AGO 0204-0207, 0209-0216; 0219-0221; 0223-

                                   3   0224; 0226-0228).

                                   4                3. Specific Treatments Provided to Plaintiff During His Medical Visits in 2016
                                   5                    a. 2016 Treatment by Defendant Mindoro
                                   6          In 2016, Plaintiff was examined by Defendant Mindoro on June 2, June 7, and August 11.

                                   7   During those appointments, Defendant Mindoro continued to prescribe a course of treatment based

                                   8   on his assessment of Plaintiff’s condition, the results of diagnostic testing, and the evaluations of

                                   9   Plaintiff’s other medical care providers. Mindoro Decl. ¶¶ 23-31; see Skebe Decl. ¶¶ 20, 23, 25 &

                                  10   Ex. B (AGO 0171-0174, 0180-0181, 0187-0189).

                                  11                    b. Medical Treatment with Other Providers in 2016
                                  12          In addition to Plaintiff’s regular appointments with Defendant Mindoro, Plaintiff saw
Northern District of California
 United States District Court




                                  13   several other medical providers during 2016 for the same issue, again as a result of his submission

                                  14   of numerous CDC 7632 Health Care Service Requests and requests for emergency care at the

                                  15   Triage Clinic. Among these visits were:

                                  16                  • May 23, 2016 appointment with Nurse Shen in response to the CDC
                                                      7362 Health Care Services Request submitted on May 19, 2016;
                                  17
                                                      • June 1, 2016, 8:13 a.m. emergency visit to the Triage Clinic;
                                  18
                                                      • June 2, 2016, 7:50 p.m. emergency visit to Triage Clinic;
                                  19
                                                      • June 3, 2016 Transport and Visit to Natividad Medical Center; and
                                  20
                                                      • July 26, 2016 appointment with Nurse Rocomora in response to the
                                  21                  CDC 7362 Health Care Services Request submitted on July 25, 2016.
                                  22   See Skebe Decl. ¶¶ 18-19, 21-22, 24 & Ex. B (AGO 0175, 0183-0186, 0190-0195, 0255-0269).

                                  23                4. Plaintiff’s Medical Care After Defendant Mindoro Left in 2017
                                  24          Defendant Mindoro last treated Plaintiff on August 11, 2016, before the doctor transferred

                                  25   to a different facility in July 2017. Mindoro Decl. ¶ 7.

                                  26          On July 20, 2017, Plaintiff had a consultation with Dr. Pierrette Lenoir, who confirmed the

                                  27   diagnosis of costocondritis and opined that an MRI would not change the management of

                                  28   Plaintiff’s health at that time. Skebe Decl. ¶ 27 & Ex. B (AGO 0046-0048); see Mindoro Decl.
                                                                                         10
                                   1   ¶ 32. Dr. Lenoir also noted that Plaintiff’s condition might be aggravated by his depression.

                                   2   Skebe Decl. ¶ 27 & Ex. B (AGO 0046-0048).

                                   3          On September 8, 2017, Plaintiff saw Nurse Cho in response to a CDC 7362 Health Care

                                   4   Services Request he submitted on September 6, 2017, requesting to see Dr. Lenoir again so he

                                   5   could again request an MRI. Skebe Decl., ¶ 28 & Ex. B (AGO 0042-0044).

                                   6          Plaintiff was also seen by Dr. Anderson on October 16, 2017 and Dr. Rachael Ross on

                                   7   December 6, 2017, both of whom confirmed the diagnosis of costochondritis. Skebe Decl. ¶¶ 29-

                                   8   30 & Ex. B (AGO 0079-0081). Dr. Ross further found Plaintiff’s requests for an MRI

                                   9   unwarranted and opined that “the majority of his issues are related to anxiety” and referred him for

                                  10   a mental health appointment. Id. at ¶ 30 & Ex. B (AGO 0079-0080).

                                  11                5. Plaintiff’s Medical Care in 2018
                                  12          On January 3, 2018, Plaintiff saw Dr. Ross for a follow-up appointment. Skebe Decl. ¶ 31
Northern District of California
 United States District Court




                                  13   & Ex. B (AGO 0077-0078). Dr. Ross noted that Plaintiff “continues his nonstop insistence on

                                  14   getting an MRI of his chest.” Id. Dr. Ross noted that Plaintiff “refuses to accept any of the

                                  15   diagnosis place[d] in front of him and continues to [insist] that he is dying and needs an MRI.” Id.

                                  16   Dr. Ross advised Plaintiff that his test results confirmed a vitamin D deficiency, which can cause

                                  17   sternal pain and sternal tenderness. Id. Plaintiff was “resistant to the information that he has a

                                  18   vitamin D deficiency,” stated that Dr. Ross “made that up,” and claimed that the only thing that

                                  19   would make him believe her is if she would order an MRI. Id. Dr. Ross showed Plaintiff case

                                  20   studies related to vitamin D deficiency causing sternal pain but Plaintiff stated he was unwilling to

                                  21   take vitamin D and would continue “to fight until he gets an MRI and that he will probably sue.”

                                  22   Id. Dr. Ross again explained to Plaintiff that there was no indication for an MRI at that time. Id.

                                  23          Regarding Plaintiff’s diagnosis of costochondritis, Dr. Ross advised Plaintiff that,

                                  24   medically, there was not much that could be done to address the condition. Id. Plaintiff became

                                  25   “combative and argumentative,” indicating he really wanted surgery and wanted to know why the

                                  26   state would not pay for him to get an MRI. Id. Plaintiff was escorted out of the appointment and

                                  27   instructed to continue his mental health treatment. Id. In additional to costochondritis, and a

                                  28   vitamin D deficiency, Dr. Ross diagnosed Plaintiff with panic attacks, and noted as follows:
                                                                                        11
                                   1   “Patient needs to continue care with mental health visit[s] obviously nothing medically that I can

                                   2   do for him at this time. His issues seem to be psychologically motivated.” Id. Dr. Ross noted that

                                   3   Plaintiff “refuses all medical intervention at this time” and instructed him to “follow-up when

                                   4   necessary.” Id.

                                   5          On January 26, 2018, Plaintiff saw Nurse Priscilla Perry in response to a CDC 7362 Health

                                   6   Care Services Request he submitted on January 23, 2018, complaining that he was in pain and

                                   7   stating as follows: “It gets hard to breathe when I walk and I feel heavy compression in between

                                   8   my pectoralis major/minor . . . very painful. My body is telling me I need surgery. All attempts to

                                   9   receive an MRI have been denied.” Id. at ¶ 30 & Ex. B, AGO 0033-0036. Nurse Perry noted that

                                  10   Plaintiff arrived in stable condition and did not appear to be in any acute distress. Id. Other than

                                  11   tenderness to palpation to his upper sternum, Plaintiff’s physical examination was unremarkable.

                                  12   Id. Plaintiff stated he was frustrated that he was unable to get an MRI and that his prior
Northern District of California
 United States District Court




                                  13   appointment with Dr. Ross upset him because she referred him to mental health for anxiety. Id.

                                  14   Nurse Perry “educated [Plaintiff] on implication of low vitamin D in the body as it relates to

                                  15   calcium absorption and how long term Vitamin D deficiency can lead to low calcium level and

                                  16   eventually to issues with brittle bones.” Id. Nurse Perry further educated him “that since he is

                                  17   close to parol[]ing to focus on doing well inside and leaving this institution and [he] can get a

                                  18   different opinion from another doctor if he chooses.” Id. (bracket and footnote added).7

                                  19          In addition to Plaintiff’s appointment with Dr. Ross on January 3, 2018 and with Nurse

                                  20   Perry on January 26, 2018, Plaintiff saw other medical providers for his condition in 2018—after

                                  21   filing this lawsuit on February 28, 2018. These visits included:

                                  22                  • April 3, 2018, visit with Dr. Ross; and
                                  23                  • June 19, 2018, appointment with Nurse Nicolas and consultation
                                                      with Dr. Ross in response to a CDC 7362 Health Care Services
                                  24                  Request submitted on June 17, 2018.
                                  25   See Skebe Decl. ¶¶ 33-34 & Ex. B (AGO 0028-0031, 0075-0077).

                                  26
                                  27          7
                                                As mentioned above, Plaintiff is no longer incarcerated. See Dkt. No. 18. According to
                                  28   his most recently filed notice of change of address, he has been out of prison since October 28,
                                       2018. Id.
                                                                                        12
                                              D.    Plaintiff’s Health Care Appeal - Log No. CTF HC 17044926
                                   1
                                              Plaintiff filed a 602 inmate appeal, log no. CTF HC 17044926, on December 27, 2016,
                                   2
                                       requesting: (1) to see a specialist for his “muscular-skeletal sports related injury”; (2) that “an MRI
                                   3
                                       or ultrasound” be ordered “to take a direct look at [his] injury”; and (3) that he be assigned to a
                                   4
                                       different PCP. Skebe Decl. ¶ 36 & Ex. D (AGO 0274, 0276).
                                   5
                                              Defendant Mulligan-Pfile served as the first-level reviewer for this inmate appeal. Skebe
                                   6
                                       Decl. ¶ 36 & Ex. D (AGO 0274); Mulligan-Pfile Decl. ¶ 8. Defendant Mulligan-Pfile interviewed
                                   7
                                       Plaintiff, examined Plaintiff remotely “via a Telemedicine appointment” on January 27, 2017, and
                                   8
                                       issued her response on January 30, 2017. Skebe Decl. ¶ 36 & Ex. D (AGO 0274, 0280-0281);
                                   9
                                       Mulligan-Pfile Decl. ¶ 9. Defendant Mulligan-Pfile noted that Plaintiff “continue[s] to describe
                                  10
                                       pain at lower left lateral edge of [his] sternum with certain activities such as lifting more tha[n] 10-
                                  11
                                       15 lbs[.] with [his] arms . . . [and] describe[s] the pain as ‘excruciating.’” Skebe Decl. ¶ 36 & Ex
                                  12
Northern District of California




                                       D (AGO 0280-0281). Defendant Mulligan-Pfile stated her findings as follows:
 United States District Court




                                  13
                                                      You have a known history of costochondritis and your clinical
                                  14                  presentation is consistent with this condition. You are already
                                                      prescribed appropriate anti-inflammatory medication for the
                                  15                  treatment of pain and inflammation associated with this condition.
                                                      There is no indication for referral to a sub-specialist, nor for an MRI,
                                  16                  as this is a common non-surgical condition that is treated with activity
                                                      modification and anti-inflammatory medication. You are encouraged
                                  17                  to continue avoiding aggravating activity.
                                  18   Id. Defendant Mulligan-Pfile denied Plaintiff’s request for an MRI or ultrasound, a specialist

                                  19   referral, and reassignment to a different PCP. Id.; see Mulligan-Pfile Decl. ¶ 11. Other than

                                  20   serving as the first level reviewer of Plaintiff’s health care appeal, Defendant Mulligan-Pfile

                                  21   provided no other medical treatment for Plaintiff related to his alleged injury and diagnosis of

                                  22   costochondritis at any point in time from his initial complaint in July 2015 through the time he

                                  23   filed suit in February 2018. Mulligan-Pfile Decl. ¶ 13. In rendering her first-level decision,

                                  24   Defendant Mulligan-Pfile carefully reviewed Plaintiff’s medical records, including the results of

                                  25   prior imaging, diagnostic testing, and laboratory work, his diagnosis and current treatment plan,

                                  26   and the basis of Plaintiff’s appeal. Id. at ¶ 10; Skebe Decl. ¶ 36 & Ex. D (AGO 280-281). Based

                                  27   on this review, Defendant Mulligan-Pfile’s medical opinion was that neither an MRI nor an

                                  28   ultrasound was medically warranted at that time. Mulligan-Pfile Decl. ¶¶ 11, 14; Skebe Decl. ¶ 36
                                                                                         13
                                   1   & Ex. D (AGO 280-281).

                                   2          Defendant Posson served as the second-level reviewer of Plaintiff’s inmate appeal CTF

                                   3   HC 17044926. Skebe Decl. ¶ 36 & Ex. D (AGO 0275, 0278-0279); Posson Decl. ¶ 7. Defendant

                                   4   Posson conducted a careful review of Plaintiff’s clinical chart, and Defendant Posson also

                                   5   reviewed the initial grievance, written appeal to the second level, and first-level decision. Skebe

                                   6   Decl. ¶ 36 & Ex. D (AGO 0278-0279); Posson Decl. ¶ 9. Defendant Posson denied each of

                                   7   Plaintiff’s three requests and noted in his response as follows:

                                   8                  Regarding issue #1 your request “to be seen by a train[ed]
                                                      professional that specializes in sports-related muscular injuries” is
                                   9                  denied on second level review. Careful review of your recent clinical
                                                      chart reveals that your diagnosis is chronic costochondritis. As such,
                                  10                  treatment is accomplished with activity modification and anti-
                                                      inflammatory medication as needed. Specialty referral to a surgeon,
                                  11                  sports physician, or rehabilitation specialist is not indicated at this
                                                      time.
                                  12                  ....
Northern District of California
 United States District Court




                                  13                  Regarding issue #2 requesting “that a direct [look] be taken of this
                                                      injury via MRI or ultrasound” is denied on the second level of review.
                                  14                  Further diagnostic imaging does not appear to be indicated at this time
                                                      based on a careful review of your medical records. Please continue
                                  15                  to cooperate with your primary care provider and treatment of this
                                                      condition.
                                  16
                                                      Regarding issue #3 requesting “to be reassigned to a different doctor”
                                  17                  is denied on second level review. While you may refuse treatment
                                                      you may not be selective in the choice of your physician. Provider
                                  18                  assignments are based on the needs of the institution. It is noted that
                                                      you have had a second opinion from another provider regarding your
                                  19                  condition, via the medical appeals process.
                                  20   Skebe Decl. ¶ 36 & Ex. D (AGO 0279); Posson Decl. ¶¶ 9-10. Defendant Posson denied

                                  21   Plaintiff’s second-level appeal on March 6, 2017. Id.; Posson Decl. ¶ 10, 13.

                                  22          Other than serving as the second-level reviewer of Plaintiff’s health care appeal, Defendant

                                  23   Posson provided no other medical treatment for Plaintiff related to his alleged injury and diagnosis

                                  24   of costochondritis at any point in time from his initial complaint in July 2015 through the time he

                                  25   filed suit in February 2018. Posson Decl. ¶ 12.8

                                  26
                                              8
                                  27             The Court notes that in another 602 appeal, log no. CTF HC 18001050 filed on June 21,
                                       2018, Defendant Posson served as first level reviewer. See Posson Decl. ¶ 12. In that appeal,
                                  28   Plaintiff claimed deliberate indifference to his serious medical needs “by refusing to administer
                                       the proper treatment” in June 2018, which was several months after Plaintiff filed the instant suit
                                                                                          14
                                   1          In rendering his second-level decision, Defendant Posson carefully reviewed Plaintiff’s

                                   2   clinical chart, including his diagnosis and current treatment plan, the decision of the first level, and

                                   3   the basis of Plaintiff’s initial grievance and appeal to the second level. Skebe Decl. ¶ 36 & Ex. D

                                   4   (AGO 0278-0279); Posson Decl. ¶¶ 9-10. Based on this review, Defendant Posson’s medical

                                   5   opinion was that neither an MRI nor an ultrasound was medically warranted at that time. Id.

                                   6          The third-level decision on Plaintiff’s inmate appeal affirmed the second-level decision on

                                   7   June 13, 2017. Skebe Decl. ¶ 36 & Ex. D (AGO 0272-0273).

                                   8   III.   DISCUSSION
                                   9           A.   Standard of Review
                                  10          Summary judgment is proper where the pleadings, discovery and affidavits show there is

                                  11   “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  12   law.” See Fed. R. Civ. P. 56(a). Material facts are those that may affect the outcome of the case.
Northern District of California
 United States District Court




                                  13   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is

                                  14   genuine if the evidence is such that a reasonable jury could return a verdict for the nonmoving

                                  15   party. See id.

                                  16          A court shall grant summary judgment “against a party who fails to make a showing

                                  17   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                  18   party will bear the burden of proof at trial[,] . . . since a complete failure of proof concerning an

                                  19   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                  20   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The moving party bears the initial

                                  21   burden of identifying those portions of the record that demonstrate the absence of a genuine issue

                                  22   of material fact. Id. The burden then shifts to the nonmoving party to “go beyond the pleadings

                                  23   and by [his] own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on

                                  24   file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” See id. at 324

                                  25   (citing Fed. R. Civ. P. 56(e) (amended 2010)).

                                  26          For purposes of summary judgment, the court must view the evidence in the light most

                                  27

                                  28
                                       on February 28, 2018. See id.
                                                                                          15
                                   1   favorable to the nonmoving party; if the evidence produced by the moving party conflicts with

                                   2   evidence produced by the nonmoving party, the court must assume the truth of the evidence

                                   3   submitted by the nonmoving party. See Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                   4   The court’s function on a summary judgment motion is not to make credibility determinations or

                                   5   weigh conflicting evidence with respect to a disputed material fact. See T.W. Elec. Serv., Inc., v.

                                   6   Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

                                   7          Only admissible evidence may be considered in ruling on a motion for summary judgment.

                                   8   Orr v. Bank of Am., 285 F.3d 764, 773 (9th Cir. 2002). In support of the motion for summary

                                   9   judgment, Defendants submit declarations and supporting exhibits, including medical records,

                                  10   from the following: Defendants Mindoro, Mulligan-Pfile, and Posson (Dkt. Nos. 17-1, 17-2, 17-

                                  11   3); and Deputy Attorney General Howard Skebe (Dkt. Nos. 17-4 to 17-8). Plaintiff has filed his

                                  12   verified complaint (Dkt. No. 1), his verified opposition to Defendants’ motion and his declaration
Northern District of California
 United States District Court




                                  13   (Dkt. Nos. 19, 19-2 at 3-4), declarations from inmates J. Bordelon (Dkt. No. 19-2 at 5-7) and

                                  14   Clayton Wiese (Dkt. No. 19-2 at 8-11), as well as various exhibits, including medical records, in

                                  15   support of his opposition (Dkt. No. 19-1). The Court will construe these filings as affidavits under

                                  16   Federal Rule of Civil Procedure 56, insofar as they are based on personal knowledge and set forth

                                  17   specific facts admissible in evidence. See Schroeder v. McDonald, 55 F.3d 454, 460 & nn.10-11

                                  18   (9th Cir. 1995) (treating plaintiff’s verified complaint as opposing affidavit where, even though

                                  19   verification not in conformity with 28 U.S.C. § 1746, plaintiff stated, under penalty of perjury,

                                  20   contents were true and correct, and allegations were not based purely on information and belief but

                                  21   rather on personal knowledge).

                                  22          Defendants have filed objections to Plaintiff’s evidence in support of his opposition. Dkt.

                                  23   No. 20 at 17-18. Defendants assert some of Plaintiff’s exhibits either: (1) lack a foundation of

                                  24   personal knowledge or expertise; (2) contain hearsay; (3) are speculative; and (4) are irrelevant

                                  25   and outside the scope of this action. Although the Court may discuss some of Plaintiff’s evidence

                                  26   in question in its analysis, the Court also points out within its analysis why this evidence is not

                                  27   sufficient to defeat summary judgment. The Court concludes that even if any of Plaintiff’s

                                  28   evidence is admitted and accepted at face value, Defendants still would be entitled to judgment as
                                                                                         16
                                   1   a matter of law, as set forth below. Accordingly, Defendants’ objections to Plaintiff’s evidence

                                   2   are OVERRULED as moot.

                                   3          B.    Analysis
                                   4          Deliberate indifference to a serious medical need violates the Eighth Amendment’s

                                   5   proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 104

                                   6   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds by

                                   7   WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A

                                   8   determination of “deliberate indifference” involves an examination of two elements: the

                                   9   seriousness of the prisoner’s medical need and the nature of the defendant’s response to that need.

                                  10   See McGuckin, 974 F.2d at 1059.

                                  11          A “serious” medical need exists if the failure to treat a prisoner’s condition could result in

                                  12   further significant injury or the “[u]nnecessary and wanton infliction of pain.” McGuckin, 974
Northern District of California
 United States District Court




                                  13   F.2d at 1059 (citing Estelle, 429 U.S. at 104). The “existence of chronic and substantial pain [is

                                  14   an] . . . indication[] that a prisoner has a ‘serious’ need for medical treatment.” Id. at 1060.

                                  15          A prison official is deliberately indifferent if he knows that a prisoner faces a substantial

                                  16   risk of serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer

                                  17   v. Brennan, 511 U.S. 825, 837 (1994). The prison official must not only “be aware of facts from

                                  18   which the inference could be drawn that a substantial risk of serious harm exists,” but he “must

                                  19   also draw the inference.” Id. If a prison official should have been aware of the risk but was not,

                                  20   then the official has not violated the Eighth Amendment, no matter how severe the risk. Gibson v.

                                  21   County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002). Mere negligence, or even gross

                                  22   negligence, is not enough. Farmer, 511 U.S. at 835-36 & n.4.

                                  23          A showing of nothing more than a difference of medical opinion as to the need to pursue

                                  24   one course of treatment over another is insufficient, as a matter of law, to establish deliberate

                                  25   indifference. See Toguchi v. Chung, 391 F.3d 1051, 1058-60 (9th Cir. 2004); Sanchez v. Vild, 891

                                  26   F.2d 240, 242 (9th Cir. 1989); Mayfield v. Craven, 433 F.2d 873, 874 (9th Cir. 1970). In order to

                                  27   prevail on a claim involving choices between alternative courses of treatment, a plaintiff must

                                  28   show that the course of treatment the medical professional chose was medically unacceptable
                                                                                         17
                                   1   under the circumstances, and that the professional chose this course in conscious disregard of an

                                   2   excessive risk to plaintiff’s health. Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

                                   3   332 (9th Cir. 1996) (citing Farmer, 511 U.S. at 837).

                                   4          Defendants argue they are entitled to summary judgment on Plaintiff’s Eighth Amendment

                                   5   claim for deliberate indifference to medical needs on the ground that there are no material facts in

                                   6   dispute. Defendants add that, assuming their actions are found to be unconstitutional, it would not

                                   7   have been clear to a reasonable official that such conduct was unlawful, such that they are entitled

                                   8   to qualified immunity.9

                                   9          The Court assumes for purposes of this motion that Plaintiff satisfies the first prong of the

                                  10   deliberate indifference analysis, i.e., that there was a “serious medical need.” Assuming arguendo

                                  11   that Plaintiff could show a triable issue on the objective prong of his Eighth Amendment claim,

                                  12   the Court finds that Plaintiff’s claim nonetheless fails because there is no evidence showing
Northern District of California
 United States District Court




                                  13   deliberate indifference or from which deliberate indifference could be inferred. Thus, assuming

                                  14   that Plaintiff had a serious medical need based on his alleged pain from the exercise-related injury

                                  15   in 2015, his claim that he suffered a tear in his pectoral muscle, and the eventual diagnosis of

                                  16   costochondritis, there is no evidence that Defendants knew that Plaintiff faced a substantial risk of

                                  17   harm and consciously disregarded it by failing to take reasonable steps to abate it. See Farmer,

                                  18   511 U.S. at 837.

                                  19          Instead, the undisputed facts amply demonstrate that Defendants provided Plaintiff with

                                  20   adequate care for his medical condition. Because Defendant Mindoro was Plaintiff’s PCP for the

                                  21   majority of the time period at issue in this case, the Court takes into consideration the totality of

                                  22   the treatment that Plaintiff received for his medical condition from July 2015 through Defendant

                                  23   Mindoro’s transfer to SVSP in July 2017. The Court finds that during this period, Defendants

                                  24   examined Plaintiff on multiple occasions and provided him treatment according to his clinical

                                  25   presentation. Specifically, Defendant Mindoro examined Plaintiff seven times between the time

                                  26
                                  27          9
                                                 As set forth below, the Court finds that Defendants are entitled to summary judgment on
                                       the merits of Plaintiff’s Eighth Amendment claim, making it unnecessary to address Defendants’
                                  28
                                       argument that they are shielded from liability on the theory of qualified immunity.
                                                                                        18
                                   1   Plaintiff first expressed concern over his medical condition in July 2015 and July 2017. See

                                   2   Mindoro Decl. ¶ 7; see also Skebe Decl. ¶¶ 6, 11, 15, 17, 20, 23, 25 & Ex. B (AGO 0171-0174,

                                   3   0180-0181, 0187-189, 0202, 0208, 0217, 0225). At those appointments, Defendant Mindoro

                                   4   conducted physical examinations, ordered diagnostic testing, imaging, and laboratory work, made

                                   5   diagnoses, prescribed medications, and developed and implemented treatment plans for Plaintiff.

                                   6   See Mindoro Decl. ¶¶ 10-11, 19, 22-25, 27-31; see also Skebe Decl., Ex. B (AGO 0160-0161,

                                   7   0165-0166, 0249). On some of these occasions, Plaintiff reported an improvement of his

                                   8   condition, though these were often followed weeks or even days later with complaints of constant

                                   9   and increased pain. Mindoro Decl. ¶¶ 21, 29; Skebe Decl. & Ex. B (AGO 0171-0174, 0202,

                                  10   0208). While under Defendant Mindoro’s care, Plaintiff was also examined by several other

                                  11   medical professionals from July 2015 through July 2017 regarding his condition in response to his

                                  12   submission of CDC 7362 Health Care Service Requests and requests to be seen on an emergency
Northern District of California
 United States District Court




                                  13   basis at the Triage Clinic. In sum, in addition to his seven primary care appointments with

                                  14   Defendant Mindoro, Plaintiff was seen fifteen more times by medical personnel from July 2015

                                  15   through July 2017. Skebe Decl. ¶¶ 5, 7-10, 12-14, 16, 18-19, 21-22, 24, 26 & Ex. B (AGO 0049,

                                  16   0073-0074, 0162, 0175, 0183-0186, 0190-0195, 0204-0207, 0209-0216, 0219-0221, 0223-0224,

                                  17   0226-0228, 0250, 0255-0269).

                                  18          After Defendant Mindoro transferred to SVSP in July 2017, Plaintiff was treated by his

                                  19   new PCPs and was also seen by other medical professionals in response to further submissions of

                                  20   CDC 7362 Health Care Service Requests. For example, between July 2017 and June 2018,

                                  21   Plaintiff was seen at least eight times regarding his medical condition. Skebe Decl. ¶¶ 27-34 &

                                  22   Ex. B (AGO 0028-0031, 0033-0036, 0042-0044, 0046-0048, 0075-0081). Plaintiff’s new PCPs

                                  23   and these other medical providers conducted physical examinations, ordered diagnostic testing,

                                  24   imaging, and laboratory work, made diagnoses, prescribed medications, and implemented

                                  25   treatment plans for Plaintiff. Skebe Decl. ¶¶ 5, 7-10, 12-14, 16, 18-19, 21-22, 24, 26-34 & Ex. B

                                  26   (AGO 0028-0031, 0033-0036, 0042-0044, 0046-0048, 0049, 0073-0081, 0157-0158, 0162, 0240-

                                  27   0243, 0175, 0183-0186, 0190-0195, 0204-0207, 0209-0216, 0219-0221, 0223-0224, 0226-0228,

                                  28   0247-0248, 0250, 0255-0269). Several physicians concurred with Defendant Mindoro’s diagnosis
                                                                                       19
                                   1   of Plaintiff with costochondritis and the treatment plan, and shared Defendant Mindoro’s medical

                                   2   opinion that an MRI was not warranted. Skebe Decl. ¶¶ 22, 27, 29-31, 33-34 & Ex. B (AGO

                                   3   0028-0031, 0046-0048, 0075-0081, 0255-0269); see also Mindoro Decl. ¶¶ 26, 32; Mulligan-Pfile

                                   4   Decl. ¶¶ 11, 14; Posson Decl. ¶¶ 10, 13.

                                   5          It appears Plaintiff bases his medical indifference claim on the following arguments:

                                   6   (1) Defendant Mindoro failed to provide adequate treatment, including by declining to order an

                                   7   MRI or ultrasound when treating Plaintiff; and (2) Defendants Mulligan-Pfile and Posson affirmed

                                   8   Defendant Mindoro’s decisions during their review of Plaintiff’s inmate health care appeal. The

                                   9   Court addresses these arguments in turn.

                                  10                1. Defendant Mindoro’s Decision Not to Order an MRI or Ultrasound
                                  11          Plaintiff claims that Defendant Mindoro was deliberately indifferent to his medical needs

                                  12   by denying him adequate treatment for his pain from his exercise-related injury. Aside from
Northern District of California
 United States District Court




                                  13   Defendant Mindoro’s decision not to order an MRI or ultrasound, Plaintiff’s opposition includes

                                  14   allegations that (1) improper testing was conducted; (2) he was treated by “incompetent” and

                                  15   “unqualified” medical personnel; (3) medical staff failed to properly inquire into the facts of his

                                  16   specific injury necessary to make a professional judgment; and (4) he did not receive “real

                                  17   treatment” and his appointments involved only “cursory exams.” See Dkt. No. 19. Defendants

                                  18   respond that there is no evidence supporting the proposition that they acted with a culpable state of

                                  19   mind. Defendants contend that:

                                  20                  Rather, the evidence demonstrates, that Dr. Mindoro provided
                                                      consistent, appropriate medical care and that other physicians who
                                  21                  treated Calderon concurred with Dr. Mindoro’s diagnosis and
                                                      treatment plan. Moreover, Drs. Mindoro, Mulligan-Pfile, and Posson
                                  22                  each individually averred that, had an MRI or ultrasound been
                                                      medically warranted at that time, they would not have hesitated to
                                  23                  order the test. (Mindoro Decl. ¶¶ 22, 31; Mulligan-Pfile Decl. ¶ 15;
                                                      Posson Decl. ¶ 14.) There is no evidence to support the proposition
                                  24                  that either Dr. Mindoro, Dr. Mulligan-Pfile, or Dr. Posson, acted in a
                                                      “wanton” fashion as required to sustain the subjective element of
                                  25                  Calderon’s deliberate indifference claim.
                                  26   Dkt. No. 17 at 29. Defendants note that Plaintiff (1) lacks any medical expertise to opine whether

                                  27   the medical tests he received were appropriate to diagnose and treat his alleged condition, Dkt. No.

                                  28   20 at 9; (2) provides no evidence to support the proposition that Defendants or any other medical
                                                                                        20
                                   1   provider that treated him were either “incompetent” or “unqualified” or failed to meet the standard

                                   2   of care, id.; (3) proffers no evidence to support his assertion that Defendants or other medical staff

                                   3   made incorrect professional judgments, acted in a manner below professional standards, or failed

                                   4   to make appropriate inquiries about his condition, id. at 12; and (4) fails to describe what he means

                                   5   by “real treatment” and lacks the foundation and expertise to do so, meaning that any

                                   6   characterization of particular medical examinations or visits as too short or “cursory” is

                                   7   conclusory and not supported by references to evidence or expert opinion defining them as such,

                                   8   id. at 12-13.

                                   9           To the extent that Plaintiff is claiming medical malpractice or negligence by Defendant

                                  10   Mindoro in providing treatment, his allegations do not support an Eighth Amendment claim. See

                                  11   Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir. 1981); Toguchi, 391

                                  12   F.3d at 1060; McGuckin, 974 F.2d at 1059 (mere negligence in diagnosing or treating a medical
Northern District of California
 United States District Court




                                  13   condition, without more, does not violate a prisoner’s Eighth Amendment rights); O’Loughlin v.

                                  14   Doe, 920 F.2d 614, 617 (9th Cir. 1990) (repeatedly failing to satisfy requests for aspirin and

                                  15   antacids to alleviate headaches, nausea, and pains is not constitutional violation; isolated

                                  16   occurrences of neglect may constitute grounds for medical malpractice but do not rise to level of

                                  17   unnecessary and wanton infliction of pain). Despite Plaintiff’s claims that he received inadequate

                                  18   treatment and continued to experience pain, Defendants have submitted a verified declaration from

                                  19   Defendant Mindoro and attached supporting medical records indicating that Plaintiff’s conditions

                                  20   and complaints were treated continuously based upon the medical evidence as well as the

                                  21   judgment of the medical providers. As explained in detail above, the evidence shows that from

                                  22   July 2015 through Defendant Mindoro’s transfer to SVSP in July 2017, Plaintiff received

                                  23   substantial medical care, including numerous physical examinations, diagnostic testing, imaging,

                                  24   laboratory work, diagnoses, treatment plans, and different courses of medication directed at his

                                  25   particular conditions. See generally Mindoro Decl.; see also Skebe Decl. ¶¶ 4-34, Ex. B.

                                  26           In sum, the undisputed evidence (supported by Defendant Mindoro’s declaration and

                                  27   Plaintiff’s medical records) creates no triable issue of fact as to Plaintiff’s claim that he received

                                  28   constitutionally inadequate treatment based on the denial of an MRI or ultrasound. Even if
                                                                                          21
                                   1   Plaintiff believes he should have received different treatment, a difference of opinion as to the

                                   2   urgency and appropriate treatment of his medical needs is insufficient, as a matter of law, to

                                   3   establish deliberate indifference. See Toguchi v. Chung, 391 F.3d 1051, 1058-60 (9th Cir. 2004);

                                   4   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Mayfield v. Craven, 433 F.2d 873, 874 (9th

                                   5   Cir. 1970). In order to prevail on a claim involving choices between alternative courses of

                                   6   treatment, a plaintiff must show that the course of treatment the doctors chose was medically

                                   7   unacceptable under the circumstances and that they chose this course in conscious disregard of an

                                   8   excessive risk to plaintiff’s health. Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (citing

                                   9   Farmer, 511 U.S. at 837). The uncontroverted record establishes that Defendant Mindoro and the

                                  10   medical staff chose a course of treatment that was medically accepted. Several physicians

                                  11   (including Drs. Lawson, Lenoir, Anderson, and Ross as well as Defendants Mulligan-Pfile and

                                  12   Posson) concurred with Defendant Mindoro’s diagnosis of Plaintiff with costochondritis, his
Northern District of California
 United States District Court




                                  13   treatment plan, and his medical opinion that an MRI or ultrasound was not warranted. See Skebe

                                  14   Decl. ¶¶ 22, 27, 29-31, 33-34, AGO 0028-0031, 0046-0048, 0075-0081, 0255-0269; see also

                                  15   Mindoro Decl. ¶¶ 26, 32; Mulligan-Pfile Decl. ¶¶ 11, 14; Posson Decl. ¶¶ 10, 13. Based on the

                                  16   totality of circumstances, including Plaintiff’s complaints regarding his symptoms, his medical

                                  17   history, multiple physical examinations by several medical professionals, diagnostic tests,

                                  18   imaging, and laboratory work, Defendant Mindoro’s medical opinion was that neither an MRI nor

                                  19   an ultrasound was medically warranted at that time to treat Plaintiff’s diagnosed muscle strain.

                                  20   Mindoro Decl. ¶ 22. Had Defendant Mindoro believed that an MRI or ultrasound was warranted

                                  21   to properly diagnose, treat, or care for Plaintiff, Defendant Mindoro says that he would not have

                                  22   hesitated to order the test. Id. Defendant Mindoro adds that cost would not have been a deterrent

                                  23   to ordering such a test for Plaintiff were it medically warranted. Id.

                                  24          While Plaintiff asserts that the treatment he received was improper, he presents no

                                  25   evidence that supports the notion that additional testing in the form of an MRI or ultrasound was

                                  26   medically necessary or would have altered Defendant Mindoro’s medical treatment. Rather, the

                                  27   undisputed factual record shows that during the relevant time frame Defendant Mindoro:

                                  28   (1) continuously monitored and treated Plaintiff, specifically for his complaints of pain from his
                                                                                        22
                                   1   exercise-related injury and his costocondritis; (2) ordered diagnostic testing, imaging, and

                                   2   laboratory work, made diagnoses, and prescribed medications; and (3) developed and

                                   3   implemented medically acceptable courses of treatment while being aware of the risks associated

                                   4   with his health problems (i.e., pain from his condition). Thus, Plaintiff has failed to provide any

                                   5   evidence regarding an essential element of his Eighth Amendment claim against Defendant

                                   6   Mindoro, and it fails as a matter of law. See Celotex, 477 U.S. at 323. Accordingly, the Court

                                   7   GRANTS Defendants’ motion for summary judgment as to Plaintiff’s claim involving Defendant

                                   8   Mindoro.

                                   9                 2. Defendants Mulligan-Pfile’s and Posson’s Denial of Plaintiff’s Grievance
                                  10          Plaintiff alleges that the Defendants Mulligan-Pfile and Posson, who handled log no. CTF
                                  11   HC 17044926, were deliberately indifferent to his serious medical needs for failing to grant him
                                  12
Northern District of California




                                       the requested relief.
 United States District Court




                                  13          Again, the Court assumes arguendo that, during the relevant time period, Plaintiff had a
                                  14   serious medical need. Defendants Mulligan-Pfile and Posson argue that they are entitled to
                                  15   summary judgment because the undisputed facts show that they were not deliberately indifferent
                                  16   to Plaintiff’s serious medical needs. Dkt. No. 17 at 29-30. As explained above, in the 602 appeal
                                  17   at issue, Plaintiff sought a referral to a specialist, an MRI, and to be assigned to a different PCP.
                                  18   Defendant Mulligan-Pfile reviewed Plaintiff’s 602 appeal at the first-level, and Defendant Posson
                                  19   reviewed it at the second-level. These Defendants denied the 602 appeal after determining that his
                                  20   requested relief was not medically necessary, including his request for an MRI or an ultrasound.
                                  21          First, the Court finds that Plaintiff’s disagreement with Defendants Mulligan-Pfile’s and
                                  22   Posson’s handling of his 602 appeal is insufficient, as a matter of law, to establish deliberate
                                  23   indifference. See Toguchi, 391 F.3d at 1059-60; Franklin, 662 F.2d at 1344.
                                  24          Second, to the extent that Plaintiff seeks relief against Defendants Mulligan-Pfile and
                                  25   Posson for failing to grant his 602 appeal, that claim also fails. Prisoners have no absolute
                                  26   constitutional right to have their grievances heard in a prison administrative appeal system.
                                  27   Although state statutes or regulations may give rise to constitutionally-protected liberty interests
                                  28
                                                                                         23
                                   1   that cannot be taken away without due process of law, California prison regulations do not create

                                   2   any liberty interest in an inmate grievance procedure. The regulations grant prisoners a purely

                                   3   procedural right and set forth no substantive standards, see Cal. Code Regs. tit. 15, § 3084 et seq.

                                   4   (applicable to state prisons), and such provisions cannot form the basis of a constitutionally

                                   5   cognizable liberty interest. See also Smith v. Noonan, 992 F.2d 987, 989 (9th Cir. 1993); Mann v.

                                   6   Adams, 855 F.2d 639, 640 (9th Cir. 1988).

                                   7          Finally, Defendants Mulligan-Pfile and Posson argue that because Plaintiff was receiving

                                   8   “abundant and thorough medical care,” their responses to his 602 appeal were “appropriate” and

                                   9   did not deny Plaintiff appropriate medical care. Dkt. No. 20 at 16. The Court agrees that Plaintiff

                                  10   has failed to carry his burden of raising a genuine issue of fact as to his claim that Defendants

                                  11   Mulligan-Pfile’s and Posson’s actions rose to the level of deliberate indifference to his serious

                                  12   medical needs. The undisputed evidence shows that Defendants Mulligan-Pfile and Posson did
Northern District of California
 United States District Court




                                  13   not subject Plaintiff to medical deliberate indifference in violation of the Eighth Amendment by

                                  14   improperly handling his 602 appeal. To the contrary, before responding to the 602 appeal, these

                                  15   Defendants reviewed his medical records and CDCR policy to determine if his requests were

                                  16   medically necessary. Mulligan-Pfile Decl. ¶ 9; Posson Decl. ¶ 9. Additionally, Defendant

                                  17   Mulligan-Pfile interviewed Plaintiff “via a Telemedicine appointment” on January 27, 2017.

                                  18   Mulligan-Pfile Decl. ¶ 9. Plaintiff contends that an MRI or a referral to a specialist would have

                                  19   led to other courses of treatment, and that these Defendants’ handling of his 602 appeal was

                                  20   medically unacceptable and led to greater pain that lingered for “several years until [his] release.”

                                  21   Dkt. No. 19 at 2. The Court finds that Plaintiff’s argument reflects nothing more than a difference

                                  22   of medical opinion, i.e., a claim that if these Defendants had handled the appeal differently and

                                  23   granted him different treatment, then he would not have suffered more unnecessary pain. Again,

                                  24   to the extent that Plaintiff disagrees with their conclusions, this is not enough to show a triable

                                  25   issue of material fact, because a difference of medical opinion as to the urgency and treatment of

                                  26   his medical needs is insufficient, as a matter of law, to establish deliberate indifference. See

                                  27   Toguchi, 391 F.3d at 1059-60; Franklin, 662 F.2d at 1344; see also Sanchez v. Vild, 891 F.2d 240,

                                  28   242 (9th Cir. 1989) (citing Randall v. Wyrick, 642 F.2d 304, 308 (8th Cir. 1981); Estelle, 429 U.S.
                                                                                         24
                                   1   at 107. In addition, while Plaintiff asserts that these Defendants’ denial of his requests for an MRI

                                   2   or a referral to a specialist worsened his condition, he presents no medical or other evidence to

                                   3   support this theory. Plaintiff’s conclusory allegations unsupported by evidence are insufficient to

                                   4   defeat Defendants’ motion for summary judgment. Cf. Arpin v. Santa Clara Valley Transp.

                                   5   Agency, 261 F.3d 912, 922 (9th Cir. 2001) (finding the district court did not err in granting

                                   6   summary judgment because plaintiff failed to meet her burden of proof of providing specific facts

                                   7   to show that the force used was unreasonable). Instead, the record shows that Defendants

                                   8   Mulligan-Pfile and Posson determined that none of his requests—for a referral to a specialist, an

                                   9   MRI test, and reassignment to another PCP—were medically necessary at the time they reviewed

                                  10   his appeal. Accordingly, Plaintiff has presented no evidence upon which a reasonable jury could

                                  11   find that these Defendants’ denial of his requests was “medically unacceptable under the

                                  12   circumstances” or in “conscious disregard of an excessive risk to [his] health.” See Toguchi, 391
Northern District of California
 United States District Court




                                  13   F.3d at 1058-60.

                                  14          There is no triable issue of fact as to Plaintiff’s claim for deliberate indifference to serious

                                  15   medical needs against Defendants Mulligan-Pfile and Posson, and they are entitled to summary

                                  16   judgment as a matter of law See Celotex, 477 U.S. at 323.

                                  17   IV.    CONCLUSION
                                  18          For the foregoing reasons, Defendants’ motion for summary judgment (Dkt. No. 17) is

                                  19   GRANTED.

                                  20          The Clerk of the Court shall terminate all pending motions and close the file.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 8/23/2019

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         25
